Citation Nr: 0922642	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of brain concussion, to include headaches, 
fluttering of eyes, and nervousness.

2.  Entitlement to service connection for dental trauma to 
the teeth, other than tooth number 5.

3.  What evaluation is warranted for a left leg scar, from 
May 7, 2001?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran had active duty service from August 1963 to April 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In March 2006, the Board denied the claim.  The 
Veteran appealed.  In December 2007, the United States Court 
of Appeals for Veterans Claims granted a Joint Motion for 
Remand.  

In the March 2006 Board decision the issues of entitlement to 
service connection for dental trauma to the teeth, other than 
tooth number 5, and the question what evaluation is warranted 
for a left leg scar, from May 7, 2001, were addressed in a 
REMAND.  As the action ordered in March 2006 does not appear 
to have been completed, those matters are again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In March 1994, the RO declined to reopen the issue of 
entitlement to service connection for brain concussion 
residuals, to include an eye condition and headaches, on the 
basis that the brain concussion residuals were essentially 
not shown; the appellant did not appeal that decision.

2.  Competent evidence added to the record since the March 
1994 decision includes new evidence which bears directly and 
substantially on whether the appellant has brain concussion 
residuals, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The most probative and credible evidence is against 
finding that the appellant's diagnosed migraine headache 
disorder was manifested in-service, and against finding that 
it is related to service to include an in-service automobile 
accident.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1994 rating decision 
denying service connection for brain concussion residuals is 
new and material, and such claim may be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Brain concussion residuals, to include headaches, 
fluttering of eyes, and nervousness, were not incurred or 
aggravated inservice.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  In light of the decision to reopen the 
claim, the written notice provided in December 2004, amongst 
other documents, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a).  To the extent that the appellant was not 
informed how effective dates and ratings are assigned, that 
error was harmless in light of the decision reached below.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, however, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In this respect, while the December 2004 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant 
sufficiently complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  


Factual Basis

Service medical records include a diagnosis of a brain 
concussion in February 1964, following an automobile 
accident.  Concussion residuals were not reported in the 
course of his April 1964 general discharge examination.  

In a July 1964 VA general medical examination report the 
examiner commented that no concussion residuals were present.  

The RO denied entitlement to service connection for brain 
concussion residuals in September 1964.  He was notified of 
this decision in the same month.  The Veteran did not appeal 
this decision.  

At a March 1970 VA examination the Veteran made no complaints 
regarding concussion-related residuals, and none were 
diagnosed.  

He attempted to reopen his claim for concussion residuals in 
November 1992.  See VA Form 21-4138.  He was informed by a 
letter of December 1992 that his claim had been previously 
denied, and that he needed to submit new and material 
evidence within 60 days, or his claim would be denied.  He 
did not, and a March 1993 letter informed that his claim was 
again denied.  He did not appeal.  

The report of a June 1993 VA orthopedic examination made no 
mention of concussion-related residuals.

An October 1993 letter from a private physician notes that in 
November 1989 the Veteran was shown to have 20/20 vision with 
corrective glasses for myopia.  No other abnormalities were 
found.  

A March 1994 RO rating decision declined to reopen the issue 
of entitlement to service connection for an eye condition and 
headaches, cited as residuals of concussion.  The Veteran was 
notified of this decision in March 1994.  The RO, in finding 
that new and material evidence had not been submitted to 
reopen the claim (previously denied in September 1964), found 
that the June 1993 VA examination found no residuals of 
concussion.  The rating decision also mentioned the above-
cited October 1993 private medical letter, which showed no 
service related eye abnormalities.  While finding the 
evidence to be new, the RO found it not to be material in 
that it did not establish that the Veteran had any chronic 
residuals from the concussion he sustained while in service.  
The Veteran did not appeal.  

An April 2001 VA outpatient clinic note shows that the 
Veteran complained of intermittent fluttering of his right 
eye since the 1970's, associated with nervousness and 
headaches.  In pertinent part, decreased visual acuity was 
diagnosed.  

The Veteran submitted a claim to reopen the issue of 
entitlement to service connection for concussion residuals, 
to include problems with the eyes, nervousness, and 
headaches, in May 2001.  See VA Form 21-4138.  

The report of a December 2002 VA neurological examination 
noted that the Veteran complained of headaches since 
approximately 1965.  He provided a history of being involved 
in a head-on automobile accident in 1964.  A classical 
migraine headache disorder was diagnosed.  The examiner 
opined that it was "unlikely" that the Veteran's headache 
disorder was related to cerebral concussive syndrome that 
occurred the year prior (1964) to the onset of the headaches.  

At his July 2003 hearing conducted by the undersigned at the 
RO the Veteran testified that residuals of his claimed 
concussion disorder, which alleged occurred as a result of 
his 1964 auto accident, included headaches, nervousness, and 
fluttering of the eyes.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by a continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  The United States 
Court of Appeals for the Federal Circuit has held, however, 
that evidence which is merely cumulative of other evidence in 
the record cannot be new and material even if that evidence 
had not been previously presented to the Board.  Anglin v. 
West, 203 F.3d 1343 (2000).

In this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a), (2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Initially, the Board must determine whether the Veteran has 
submitted new and material evidence sufficient to reopen his 
previously denied claim of entitlement to service connection 
for residuals of brain concussion, to include headaches, 
fluttering of eyes, and nervousness.  

As noted, in March 1994 the RO declined to reopen the claim 
of entitlement to service connection for an eye condition and 
headaches, cited as residuals of concussion.  He did not 
appeal, and that determination is final.  38 U.S.C.A. § 7105. 

The March 1994 decision was based essentially on a finding 
that concussion residuals, to include eye problems or 
headaches, was not shown.  

Relevant evidence added to the record since the March 1994 
rating decision includes a December 2002 VA neurological 
examination report which includes a diagnosis of classical 
migraine headaches.  The examiner also addressed whether the 
disorder is related to service.  This evidence is new in that 
it presents information not previously of record.  It is 
material, in that it bears "directly and substantially" 
upon the specific matter under consideration.  Hence, it is 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See 38 C.F.R. 
§ 3.156(a).  As the additional evidence is both new and 
material, the claim of service connection for residuals of 
brain concussion is reopened.  A de novo review of the 
appellant's claim is therefore in order.  

As noted, there are three threshold requirements that must be 
satisfied in order to establish service connection for a 
claimed disability.  First, there must be competent evidence 
(a medical diagnosis) of current disability.  This 
requirement is met in light of the diagnosis of classical 
migraine headaches.

The further requirements which need to be satisfied are:  
Evidence of disease or injury in-service, and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records, 
while showing that the Veteran incurred a brain concussion in 
February 1964, are devoid of any complaints, findings, 
treatment, or diagnosis of any concussion-related residuals.  
Consequently, direct service connection, i.e., on the basis 
that residuals of concussion, including headaches, fluttering 
of eyes, or nervousness were manifested in service and have 
persisted since, is not warranted.  

The earliest competent (medical) evidence of complaints 
pertaining to any of the Veteran's three claimed symptoms 
purportedly associated with his concussion residuals was 
presented in April 2001, at which time he provided a history 
of right eye fluttering.  An eye disorder was not diagnosed, 
and no disorder was linked to service.  

Finally, there is no competent evidence (medical opinion) of 
a nexus between either classical migraine headaches and the 
Veteran's active service.  In fact, an etiological 
relationship was explicitly found not to exist by the VA 
examiner in December 2002.  The Board also observes that the 
lapse of time between service separation (1964) and the 
earliest documentation of current disability (2002) is a 
factor for consideration in deciding a service connection 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999).

The Veteran's statements/testimony relating his claimed 
concussion residuals to service are not competent evidence.  
As a layperson, he lacks the training/expertise to provide a 
competent opinion in the matter of medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Without any competent evidence that any of the Veteran's 
claimed concussion residuals are related to service, the 
preponderance of the evidence is against the claim seeking 
service connection.  Hence, it must be denied.

In reaching this decision, the Board considered the Veteran's 
testimony, as well as the history presented to the VA 
physician in December 2002 that his headaches began in 1965; 
that he then also developed visual scotoma with spots, 
headaches, and nervousness; and that they have been chronic 
since.  While the appellant is competent to state that he had 
headaches, saw spots, and that he nervous in 1965, the Board 
finds that statement, as well as like statements presented at 
his July 2003 hearing to lack credibility.  In this respect, 
when examined by VA in March 1970, the Veteran's eyes, 
nervous system, and psychiatric system were within normal 
limits.  Indeed, the Veteran himself did not even report any 
pertinent symptoms to the examiner.  If the reported symptoms 
began in 1965, and if they had been chronic since, it would 
be logical to believe that the Veteran would have reported 
the symptoms prior to 2001, and that pertinent findings would 
have been made if a disorder actually existed.  The fact that 
the Veteran did not complain of pertinent pathology, and the 
fact that the physician did not report pertinent pathology 
raises grave doubts about the credibility of the appellant's 
hearing testimony, and statements to the physician in 2002.  
The Veteran's lack of credibility precludes finding that he 
is entitled to benefits on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309 as such a finding would be based on 
accepting the Veteran's self reported history which the Board 
finds to lack credibility.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for residuals of a brain concussion is reopened.  

Entitlement to service connection for residuals of a brain 
concussion, to include headaches, fluttering of eyes, and 
nervousness. is denied.


REMAND

As noted in March 2006, concerning the Veteran's instant 
claim for dental trauma to the teeth, other than  tooth 
number 5, the Board notes that, accompanied by a waiver of RO 
initial consideration, the Veteran, in October 2005, 
submitted various VA Form 21-4142's, which list the names and 
addresses of several private dental professionals who he 
claims have treated him for dental-related problems.  It does 
not appear that any attempt has been made to obtain records 
associated with this cited treatment.  Such records may 
contain information bearing on the Veteran's claim.  The 
Veteran also mentioned as part of a letter received by VA in 
October 2005 that he received the above-mentioned private 
dental treatment under a different name.  

A September 1964 VA dental rating sheet noted in-service 
trauma to tooth number 5.  Presumably, the instant claim is 
for some other pathology.  As it is not clear to the Board 
which specific teeth the Veteran is currently attempting to 
service-connect, he should clarify the nature of his appeal.  
The Board parenthetically observes that the Veteran at the 
time of July 1964 VA dental examination informed the examiner 
that only one tooth, number five, had been fractured in the 
accident.  

As to the claim involving the rating to be assigned for a 
left leg scar, in the December 2004 remand, in January 2003 
the RO awarded service connection for a left leg scar, 
effective from May 7, 2001.  The Veteran expressed 
disagreement with the rating assigned in July 2003.  Alas, a 
statement of the case (SOC) had yet to be issued.  Because of 
this, the Board remanded that claim so that the RO could 
issue an SOC and the appellant could be afforded the 
opportunity to perfect a timely substantive appeal (VA Form 
9) as to that issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, to ensure due process, these matters are again 
REMANDED for the following development:  

1.  The Veteran should be requested to 
specifically list the exact teeth (by 
number) for which seeks entitlement to 
service connection for dental trauma.  

2.  The RO must specifically request 
copies of all treatment records from 
Wayne Faulkner, M.D., of Tucson, Arizona; 
and Drs. Carlson and Hales, of Mesa, 
Arizona for dental treatment provided to 
the appellant under a different name.  
All records and responses received must 
be associated with the claim folders.

3.  Following the completion of the 
development sought above, the RO should 
schedule the Veteran for a VA dental 
examination to determine whether he has 
any residuals of dental trauma sustained 
in-service, to include resulting from his 
1964 automobile accident.  The Veteran's 
claim folders must be reviewed by the 
examiner in conjunction with the 
examination.  For any residuals found, 
the examiner should opine whether it is 
at least as likely as not that such 
disability is related to the Veteran's 
period of active duty.  The examiner 
should specify, by tooth number(s), which 
tooth (or teeth) was affected.  The 
examiner should explain the rationale for 
any opinion given.

4.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the claim 
for entitlement to service connection for 
dental trauma to the teeth, other than 
tooth number 5.  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental SOC (SSOC), and 
give the Veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further review, if otherwise in 
order.

5.  The RO must issue a SOC on the claim 
pertaining to what evaluation is 
warranted for a left leg scar from May 7, 
2001.  Thereafter, the Veteran and his 
representative will have a 60-day period 
within which to file a substantive 
appeal.  If, and only if, the appellant 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  38 U.S.C.A. § 7104 (West 
2002).

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


